This original proceeding was begun by the petitioner, M.H. Silverman, by the filing of his petition August 20, 1931, to review an award made by the State Industrial Commission to Fred C. McMartin in cause No. 22688, Aetna Life Ins. Co. v. McMartin, 158 Okla. 107, 12 P.2d 226.
On the 3rd day of October, 1932, M.H. Silverman filed a denominated confession of error in which it is stipulated and agreed between M.H. Silverman, petitioner, and the respondents, Fred C. McMartin and the State Industrial Commission, that the claimant, Fred C. McMartin, was injured while engaged in performing labor on an oil and gas lease located in Creek county, Okla., and that the only interest petitioner, M.H. Silverman, ever had in said oil and gas lease was an assignment of a small undivided interest *Page 418 
therein as security for certain indebtedness owing him from the assignor of said interest and that the relation of employer and employee never existed between the petitioner and the claimant, Fred C. McMartin; that the respondents, Fred C. McMartin and State Industrial Commission, therefore confess that there was error in the award rendered in this cause against the petitioner, M.H. Silverman, and state that the said award should be vacated as to the petitioner, M.H. Silverman, because as a matter of law the relationship of employer and employee did not exist between said M.H. Silverman and the claimant, Fred C. McMartin.
The petition of M.H. Silverman is therefore granted in this proceeding, the cause remanded to the Industrial Commission with directions in accordance with the above-mentioned confession of error, provided that this order shall in no wise affect the proceedings as to the other persons and corporations affected by said order made by the State Industrial Commission in cause No. 22688.